Citation Nr: 0528802	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  94-31 152	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and H.B.




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  (The veteran had a second period of active 
duty from October 1974 to May 1976.  In an Administrative 
Decision dated in December 1977, the RO concluded that the 
veteran's discharge in May 1976 was a discharge not under 
conditions other than dishonorable, and was therefore a bar 
to VA benefits for that period of service.  38 C.F.R. § 3.12 
(2005).)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 and a January 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The veteran's case 
was remanded to the RO for additional development in October 
2003.  Thereafter, the RO granted a 50 percent rating for 
PTSD, effective from August 16, 1994, the date service 
connection was granted.

(Consideration of entitlement to a higher initial rating for 
PTSD is again deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The veteran's hearing loss is manifested by no worse than 
level IV hearing in the right ear and level III hearing in 
the left ear.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2005); 
38 C.F.R. §§ 4.85, 4.87 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for hearing loss was granted by way of a 
rating decision in September 1976.  The veteran was assigned 
a noncompensable rating.  

The veteran submitted a claim for an increased rating for 
hearing loss in August 1994.  The veteran was afforded a VA 
examination in April 1995.  Audiometric testing revealed 
puretone thresholds, in decibels, for the right ear of 15 at 
1000 Hertz, 35 at 2000 Hertz, 65 at 3000 Hertz, and 60 at 
4000 Hertz with an average decibel loss of 43.  Puretone 
thresholds, in decibels, for the left ear were 15 at 1000 
Hertz, 30 at 2000 Hertz, 70 at 3000 Hertz, and 75 at 4000 
Hertz, with an average decibel loss of 47.  Speech testing 
revealed speech recognition ability of 100 percent in the 
right ear and 94 percent in the left ear.

The veteran was afforded a hearing at the RO before a hearing 
officer in April 1996.  He testified that his inability to 
communicate with people due to his hearing loss was 
irritating.  He reported that he hears better in quiet 
environments.  He reported that he was better able to hear 
men than women.  He reported that hearing aids did not 
improve his hearing.  H.B. testified that the veteran usually 
did not go anywhere by himself because of his difficulty 
hearing.  She reported that she had to go with him when he 
conducted his business to make sure that he heard 
conversations properly.  She reported that the veteran got 
frustrated when he misunderstood others and that she would 
then have to help calm him down.

The veteran was afforded three other VA audiological 
examinations during the course of his appeal.  

The veteran was afforded a VA examination in October 1997.  
Audiometric testing revealed puretone thresholds, in 
decibels, for the right ear of 15 at 1000 Hertz, 40 at 2000 
Hertz, 60 at 3000 Hertz, and 60 at 4000 Hertz with an average 
decibel loss of 44.  Puretone thresholds, in decibels, for 
the left ear were 15 at 1000 Hertz, 30 at 2000 Hertz, 75 at 
3000 Hertz, and 75 at 4000 Hertz, with an average decibel 
loss of 49.  Speech testing revealed speech recognition 
ability of 74 percent in the right ear and 76 percent in the 
left ear.

The veteran was afforded a VA examination in November 1998.  
Audiometric testing revealed puretone thresholds, in 
decibels, for the right ear of 10 at 1000 Hertz, 35 at 2000 
Hertz, 65 at 3000 Hertz, and 60 at 4000 Hertz with an average 
decibel loss of 43.  Puretone thresholds, in decibels, for 
the left ear were 15 at 1000 Hertz, 30 at 2000 Hertz, 75 at 
3000 Hertz, and 70 at 4000 Hertz, with an average decibel 
loss of 48.  Speech testing revealed speech recognition 
ability of 92 percent in the right ear and 88 percent in the 
left ear.

VA outpatient treatment reports dated in October 2002 reflect 
that the veteran was fitted with hearing aids.  

The veteran was last afforded a VA examination in May 2004.  
Audiometric testing revealed puretone thresholds, in 
decibels, for the right ear of 25 at 1000 Hertz, 45 at 2000 
Hertz, 70 at 3000 Hertz, and 70 at 4000 Hertz with an average 
decibel loss of 53.  Puretone thresholds, in decibels, for 
the left ear were 15 at 1000 Hertz, 45 at 2000 Hertz, 80 at 
3000 Hertz, and 80 at 4000 Hertz, with an average decibel 
loss of 55.  Speech testing revealed speech recognition 
ability of 98 percent in the right ear and 94 percent in the 
left ear.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2005).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2005).  

A review of the April 1995 and May 2004 audiometric 
examinations, and using the speech discrimination scores from 
the audiograms, correlates to level I hearing in the right 
ear, and level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  The combination of these results corresponds to a 
noncompensable disability rating.  

A review of the November 1998 audiometric examination, and 
using the speech discrimination scores from the audiograms, 
correlates to level I hearing in the right ear, and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of these results corresponds to a noncompensable 
disability rating.  

A review of the October 1997 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level IV hearing in the right ear, and level 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
(Neither the veteran's right nor left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.)  

The combination of level IV and level III corresponds to a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in the rating schedule.  See Lendenmann, supra.  
In the veteran's case, that results in the award of no more 
than a 10 percent rating.  There is no objective evidence of 
record to indicate that the application of the rating 
criteria, as established, is inadequate to rate the veteran's 
hearing loss disability.  Accordingly, the preponderance of 
the evidence is against the claim for a rating greater than 
10 percent.

(The rating criteria changed somewhat during the pendency of 
the veteran's claim.  64 Fed. Reg. 25209 (May 11, 1999) 
(effective June 10, 1999).  Nevertheless, the basic criteria 
did not change and application of these criteria do not 
affect the claim.  The numbers and analysis are the same.  It 
was the criteria for exceptional patterns of hearing 
impairment that were added, and as noted above, these 
criteria likewise do not affect the veteran's claim.  
Consequently, the Board finds that a higher rating is not 
warranted under the old or new criteria.  (The veteran was 
notified of this minor change to the regulations in July 
1999.))

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
May 2004.  The veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  The RO informed the 
veteran that the evidence must show that his service-
connected disabilities had worsened.  The RO also informed 
the veteran of the status of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment records 
and SSA medical records were obtained and associated with the 
claims file.  The veteran was afforded several VA 
examinations as noted above.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran and his claim for a higher 
rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hearing loss is denied.


REMAND

As for the claim for a higher initial rating for PTSD, the 
Board sought additional development of this issue in February 
2003.  As was the practice at that time, the Board undertook 
this evidentiary development on its own.  38 C.F.R. 
§ 19.9(a)(2) (2002).  It was the intent of the Board to 
obtain additional evidence and then inform the veteran of old 
rating criteria that had been in place when service 
connection was first made effective, and which were 
applicable from the date service connection was awarded until 
November 7, 1996.  61 Fed. Reg. 52,695 (1996).  Such a 
notification was important because the veteran had appealed 
from an initial rating, which required consideration of the 
propriety of the 30 percent rating for the time period from 
August 16, 1994, to the present, and because the RO had not 
informed the veteran of these old criteria and of their 
applicability.  (Absent such a notice, the veteran is placed 
at a disadvantage in presenting evidence and arguing his 
claim for a higher initial rating or higher staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).)

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2).  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Consequently, the Board had to remand 
the case in October 2003 so that the RO could undertake the 
remaining development and consider the case.  Unfortunately, 
the Board did not instruct the RO to notify the veteran of 
the old rating criteria by which PTSD was evaluated.  

In April 2005, the RO awarded a 50 percent rating, effective 
from August 16, 1994, the date service connection was 
awarded.  This is curious because the RO appears to have 
applied the new criteria that were made effective in November 
1996, and which should not be applied any sooner than 
November 7, 1996.  Consequently, because the veteran must be 
put on notice of the old rating criteria, and because further 
explanation of the RO's decision is required with respect to 
the period prior to November 7, 1996, the Board will remand 
this issue again.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be informed of the old rating 
criteria for rating psychiatric 
disabilities in effect prior to November 
7, 1996.  They should be given 
opportunity to present evidence and 
argument in light of these criteria, 
especially given the requirement placed 
on VA to consider the possibility of 
staged ratings since the award of service 
connection.  Fenderson, supra.  

2.  The RO should address any evidence or 
argument presented, and should issue a 
supplemental statement of the case.  The 
supplemental statement of the case should 
specifically address the applicability of 
the old rating criteria and should 
include an explanation of the award of 
the 50 percent rating earlier than 
November 7, 1996.  The veteran and his 
representative should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


